DISMISS; and Opinion Filed October 14, 2013.




                                       S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    No. 05-13-01073-CV

               IN THE INTEREST OF A.W.L. AND R.P.L., CHILDREN

                    On Appeal from the 296th Judicial District Court
                                 Collin County, Texas
                         Trial Court Cause No. 296-51592-07

                           MEMORANDUM OPINION
                       Before Justices O'Neill, Lang-Miers, and Evans
                                     Opinion Per Curiam
      The Court has before it appellant’s October 8, 2013 motion to voluntarily dismiss appeal.

We GRANT the motion and DISMISS this appeal. See TEX. R. APP. P. 42.1(a)(1).



                                                                 PER CURIAM


131073F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF A.W.L. AND                        On Appeal from the 296th Judicial District
R.P.L., CHILDREN                                     Court, Collin County, Texas
                                                     Trial Court Cause No. 296-51592-07.
No. 05-13-01073-CV                                   Opinion delivered Per Curiam. Justices
                                                     O'Neill, Lang-Miers and Evans sitting for
                                                     the Court.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee Britton LaRoche recover his costs of this appeal from
appellant Susan Payberah.


Judgment entered this 14th day of October, 2013.




                                                    /Michael J. O'Neill/
                                                    MICHAEL J. O'NEILL
                                                    JUSTICE




                                              –2–